                Case 2:19-cv-02021-RSM Document 26 Filed 02/24/21 Page 1 of 3




 1                                                            HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE
 9   SAMUEL HELLER, an individual,                        No. 2:19-cv-02021 RSM

10                                Plaintiff,              ORDER GRANTING STIPULATED
                                                          MOTION TO CONTINUE DEADLINE
11                               v.                       FOR EXPERT DISCLOSURES

12   ELASTICSEARCH, INC., a Delaware
     corporation,
13
                            Defendant.
14

15            THIS MATTER having come before the Court upon the Parties’ Stipulated Motion to

16   Continue Deadline for Expert Disclosures, and good cause appearing therefor, it is hereby

17   ORDERED:

18            (1)      The deadline for the Parties to disclose expert witnesses shall be continued to April

19   16, 2021; and

20            (2)       All other pretrial deadlines shall remain the same.

21

22            IT IS SO ORDERED this 24th day of February, 2021.

23

24

25
                                                      A
                                                      RICARDO S. MARTINEZ
26                                                    CHIEF UNITED STATES DISTRICT JUDGE

     [PROPOSED] ORDER GRANTING                                                         STOEL RIVES LLP
                                                                                            ATTORNEYS
     STIPULATED MOTION TO CONTINUE                                     600 University Street, Suite 3600, Seattle, WA 98101
                                                                                     Telephone 206.624.0900
     DEADLINE FOR EXPERT DISCLOSURES- 1
     109911076.1 0069898-00002
                Case 2:19-cv-02021-RSM Document 26 Filed 02/24/21 Page 2 of 3




 1
     PRESENTED BY:
 2
     STOEL RIVES LLP
 3

 4   _s/ Karin D. Jones______________
     James M. Shore, WSBA No. 28095
 5   Karin D. Jones, WSBA No. 42406
     600 University Street, Suite 3600
 6   Seattle, WA 98101
     Telephone: (206) 624-0900
 7   Facsimile: (206) 386-7500
     Email: jim.shore@stoel.com
 8   Email: karin.jones@stoel.com
 9   Attorneys for Defendant Elasticsearch, Inc.
10

11   ARETE LAW GROUP
12   s/ Jonah O. Harrison_(per email authorization)
     Jonah O. Harrison, WSBA No. 34576
13   Denise Ashbaugh, WSBA No. 28512
     1218 Third Avenue, Suite 2100
14   Seattle, WA 98101
     Telelphone: (206) 428-3253
15   Email: jharrison@aretelaw.com
     Email: dashbaugh@aretelaw.com
16
     Attorney for Plaintiff Samuel Heller
17

18

19

20

21

22

23

24

25

26

     [PROPOSED] ORDER GRANTING                                          STOEL RIVES LLP
                                                                             ATTORNEYS
     STIPULATED MOTION TO CONTINUE                      600 University Street, Suite 3600, Seattle, WA 98101
                                                                      Telephone 206.624.0900
     DEADLINE FOR EXPERT DISCLOSURES- 2
     109911076.1 0069898-00002
                Case 2:19-cv-02021-RSM Document 26 Filed 02/24/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE

 2           I hereby certify that on February 24, 2021, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 3
     parties who have appeared in this case.
 4

 5                                               STOEL RIVES LLP

 6
                                                 s/ Karin D. Jones
 7                                               James M. Shore, WSBA No. 28095
                                                 Karin D. Jones, WSBA No. 42406
 8                                               600 University Street, Suite 3600
 9                                               Seattle, WA 98101
                                                 Telephone: (206) 624-0900
10                                               Facsimile: (206) 386-7500
                                                 Email: jim.shore@stoel.com
11                                               Email: karin.jones@stoel.com
12                                               Attorneys for Defendant Elasticsearch, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     [PROPOSED] ORDER GRANTING                                                    STOEL RIVES LLP
                                                                                       ATTORNEYS
     STIPULATED MOTION TO CONTINUE                                600 University Street, Suite 3600, Seattle, WA 98101
                                                                                Telephone 206.624.0900
     DEADLINE FOR EXPERT DISCLOSURES- 3
     109911076.1 0069898-00002
